                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  EL DORADO DIVISION

FIRST STATE BANK OF
CROSSETT, ARKANSAS                                                                        PLAINTIFF


v.                                      Case No. 1:18-cv-1037


AMERICAN NATIONAL PROPERTY
& CASUALTY COMPANY                                                                      DEFENDANT

                                               ORDER

         Before the Court is Plaintiff First State Bank of Crossett, Arkansas’s Motion for Voluntary

Dismissal. (ECF No. 13). Defendant American National Property & Casualty Company has

informed the Court that it does not oppose the motion. The Court finds that no response is

necessary and that the matter is ripe for consideration.

         On July 10, 2019, Plaintiff filed the instant motion, indicating that it wishes to dismiss this

case without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2). An action may be

dismissed by court order at the plaintiff’s request, on terms the court considers proper. Fed. R.

Civ. P. 41(a)(2). “Voluntary dismissal under Rule 41(a)(2) should not be granted if a party will

be prejudiced by the dismissal.” Adams v. USAA Cas. Ins. Co., 863 F.3d 1069, 1079 (8th Cir.

2017).

         Upon consideration, the Court finds that good cause for the motion has been shown, as no

party would be prejudiced by the dismissal of this case as requested. Accordingly, Plaintiff’s

motion (ECF No. 13) is hereby GRANTED. This case is hereby DISMISSED WITHOUT

PREJUDICE.

         IT IS SO ORDERED, this 11th day of July, 2019.

                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                Chief United States District Judge
